Citation Nr: 1731357	
Decision Date: 08/04/17    Archive Date: 08/11/17

DOCKET NO.  14-30 506	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Basic eligibility for VA home loan benefits.


ATTORNEY FOR THE BOARD

D. Schechter, Counsel


INTRODUCTION

The Veteran had a period of active duty for training (ACDUTRA) from July 1981 to November 1981.  This was followed by membership with the Minnesota Army National Guard and the Indiana Army National Guard.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from a September 2013 administrative determination of the Department of Veterans Affairs (VA) Loan Guaranty Eligibility Center in Atlanta, Georgia.

The Veteran requested a Board videoconference hearing by an August 2016 submission. He was duly notified and scheduled for such a hearing in April 2017.  Although he was notified of the date, time, and location of the hearing, he failed to appear.  He also provided no reason for failing to appear, and has not subsequently requested another opportunity of a hearing.  Hence, the Board deems the request for a Board videoconference hearing to have been withdrawn.  38 C.F.R. § 20.702(d) (2016).

The matter of an appealed claim for service connection for gout of the shoulder and feet is the subject of a separate decision, due to its origination from a different VA Regional Office (RO). 


FINDINGS OF FACT

1.  The appellant did not have 24 months of continuous active duty.

2.  The appellant served for fewer than 6 years in the Selected Reserve. 

3.  The appellant was not discharged from the Selected Reserve because of a service-connected disability.


CONCLUSION OF LAW

The legal criteria for VA home loan guaranty benefits are not met.  38 U.S.C.A. §§ 3701, 3702, 5303A (West 2014).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Veteran's Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at   38 U.S.C.A. §§ 5103, 5103A (West 2014) and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2016), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim. As will be discussed in further detail below, the Board finds that under the facts of the present case, the law is dispositive of the issue.  See Sabonis v. Brown, 6 Vet. App. 426 (1994).  Where, as here, the law is dispositive in a matter, the notice provisions of the VCAA have no effect.  See Dela Cruz v. Principi, 15 Vet. App. 143 (2001) (VCAA not applicable where law, not factual evidence, is dispositive); Smith v. Gober, 14 Vet. App. 227 (2000) (VCAA has no effect on appeal limited to interpretation of law) aff'd, 281 F.3d 1384 (Fed. Cir. 2002).  VA also has no further duty to assist the appellant in obtaining evidence where, as here, there is no reasonable possibility that any further assistance would aid him in substantiating his claim.  See 38 U.S.C.A. § 5103A (West 2014); Wensch v. Principi, 15 Vet. App. 362, 368   (2001); cf. Valiao v. Principi, 17 Vet. App. 229, 231-32 (2003) ("[w]here the facts averred by a claimant cannot conceivably result in any disposition of the appeal other than affirmance of the Board decision . . . [t]he failure to carry out . . . required development under those circumstances is nonprejudicial error").  


II.  Home Loan Guarantee 

A certificate of eligibility for loan guaranty benefits is granted only to "veterans" who satisfy the basic entitlement criteria outlined in 38 U.S.C.A. § 3702.  Section 101 of Title 38, U.S. Code, states that for the purpose of "title [38 USCS §§ 101 et seq.] . . . 'Veteran' means a person who served in the active military, naval, or air service, and who was discharged or released therefrom under conditions other than dishonorable."  In this regard, the Board notes that "active military, naval, or air service" includes "active duty," defined as, among other things, "full-time duty in the Armed Forces, other than active duty for training [(ACDUTRA)]."  38 U.S.C.A. § 101 (21)(A). Active military service also includes "any period of [ACDUTRA] during which the individual concerned was disabled or died from a disease or injury incurred or aggravated in line of duty, and any period of inactive duty training [(INACDUTRA)] during which the individual concerned was disabled or died from an injury incurred or aggravated in line of duty."  38 U.S.C.A. § 101(24) (West 2014); 38 C.F.R. § 3.6(a) (2016).  The Board notes that for purposes of benefits afforded under Chapter 37 of Title 38, U.S. Code, the term "Veteran" is broadened to include certain spouses and surviving spouses of veterans, individuals serving on active duty, and certain members or prior members of the Selected Reserve. 

In the instant case, the appellant is service-connected for hearing loss and tinnitus determined to have been incurred during his period of ACDUTRA service from July 1981 to November 1981.  The appellant is thus considered to have served in the active military service and has achieved status as a veteran in accordance with the definitions set forth in 38 U.S.C.A. §§ 101 (2) and 101(24).  He is, therefore, potentially eligible for VA housing loan benefits. 

Although the appellant in the instant case has status as a veteran, to be eligible          for Chapter 37 housing loan benefits, he must also meet the basic entitlement requirements set forth in 38 U.S.C.A. § 3702 (a), as modified by certain minimum active duty requirements set forth in 38 U.S.C.A. § 5303A.  Specifically, 38 U.S.C.A. § 3702  provides that the following veterans are eligible for housing     loan benefits:   (A) veterans who served on active duty at any time during World War II, the Korean Conflict, or the Vietnam era and whose total service was for 90 days or more; (B) any veteran who after September 15, 1940, was discharged or released from a period of active duty for a service-connected disability; (C) any veteran who served after July 25, 1947, for a period of more than 180 days, and was discharged or released therefrom under conditions other than dishonorable;   (D) each veteran who served on active duty for 90 days or more at any time during the Persian Gulf War, other than a veteran who is ineligible for such benefits under 38 U.S.C.A. § 5303A (b); (E) each veteran described in 38 U.S.C.A. § 3701 (b)(5); and (F) each veteran who was discharged or released from a period of active duty of 90 days or more by reason of a sole survivorship discharge.  38 U.S.C.A. § 3702(a)(20(A)-(F).

The Board notes that the appellant does not meet any of these requirements.

Section 5303A provides that notwithstanding any other provision of law, any requirement for eligibility for or entitlement to any VA benefit that is based on     the length of active duty served by a person who initially enters such service after September 7, 1980, is governed exclusively by the eligibility requirements set forth in the law.  Thus, for persons entering service after September 7, 1980, which includes the appellant the subject of his case, in order to be eligible for VA home loan guaranty benefits based on length of active duty service, the claimant must generally have performed either 24 months of continuous active duty or the full period for which the service member was called or ordered to active duty. 38 U.S.C.A. § 5303A(b)(1). 

Here, even if the period of service from July 1981 to November 1981 is considered active duty, the Veteran did not serve for 24 continuous months. There is no showing that he served for 24 continuous months or that he served a full period     of active duty for which he was ordered (he was never ordered to serve active duty). He does not meet the minimum service requirement of 38 U.S.C.A. § 5303A. However, 38 U.S.C.A. § 3701 (b)(5) provides that the term "Veteran" for purposes of eligibility for Chapter 37 benefits includes an individual who is not otherwise eligible for housing benefits and who has completed a total service of at least six years in the Selected Reserve, and, following the completion of such service, was discharged from service with an honorable discharge, was placed on the retired list, was transferred to the Standby Reserve or an element of the Ready Reserve other than the Selected Reserve after service in the Selected Reserve characterized by    the Secretary concerned as honorable service, or continues serving in the Selected Reserve, or who was discharged or released from the Selected Reserve before 
completing six years of service because of a service-connected disability. 38 U.S.C.A. § 3701(b)(5)(A) (West 2014).  The term "Selected Reserve" means the Selected Reserve of the Ready Reserve of any of the reserve components (including the Army National Guard of the United States and the Air National Guard of the United States) of the Armed Forces.  38 U.S.C.A. § 3701(b)(5)(B). 

As noted above, the appellant completed Army ACDUTRA from July 1981 to November 1981, and he was thereafter member of the Minnesota National Guard from May 1981 to July 1984, and a member of the Indiana National Guard from July 1984 to April 1986.  Even if all of this membership time were to be included, it does not provide the required six years of Select Reserve component service.  

Thus, because the appellant completed less than six years in the Selected Reserve, his service does not qualify him for housing benefits unless it is shown that he was discharged because of a service-connected disability.  38 U.S.C.A. § 3701(b)(5)(A).

However, in this case, the Veteran is only service connected for hearing loss and tinnitus, and there is no indication in the record that he was separated from service on the basis of either of these disabilities, either separately or in combination.  

Because the appellant does not meet any of the above qualifying criteria, he does not qualify for status as a "Veteran" for eligibility to Chapter 37 benefits, he does not meet the basic entitlement requirements for VA housing loan benefits under Chapter 37 of Title 38, U.S. Code, and thus he is not eligible to receive a Certificate of Eligibility for Loan Guaranty Benefits.  Accordingly, the claim of entitlement to VA home loan guaranty benefits must be denied. 


ORDER

Basic eligibility for VA home loan guaranty benefits is denied.



____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


